Appeal by the defendant from a judgment of the Supreme Court, Kings County (Konviser, J.), rendered May 26, 2005, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions concerning the prosecutor’s remarks during summation are unpreserved for appellate review (see CPL 470.05 [2]; People v Gillespie, 36 AD3d 626 [2007]) and, in any event, are without merit.
*849Furthermore, since the prosecutor’s remarks during summation were proper, the defendant’s contention that he received ineffective counsel based solely upon a failure to object to the prosecutor’s summation is without merit. Spolzino, J.P., Ritter, Miller and Dickerson, JJ., concur.